Citation Nr: 0006113	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome with psychophysiologic intestinal 
reaction for accrued benefits purposes.

2.  Entitlement to service connection for Barrett's 
esophagitis for accrued benefits purposes.

3.  Entitlement to service connection for esophageal cancer 
for accrued benefits purposes.

4.  Entitlement to secondary service connection for a 
psychiatric disability for accrued benefits purposes.

5.  Entitlement to a total disability rating based on 
individual unemployability for accrued benefits purposes.

6.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
October 1964 to April 1965, and he served on regular active 
duty from August 1965 to August 1967.  The evidence reflects 
that he died in June 1996.  The appellant is the veteran's 
surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 decision by the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and for accrued benefits 
based on the veteran's death.  In May 1997, she had a hearing 
before a local hearing officer at the RO, in which she 
presented oral testimony in support of her claims.

In August 1998, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  Following 
this development, the RO readjudicated the claims and, in a 
July 1999 decision, continued the denials for all benefits 
sought by the appellant.  The case was returned to the Board 
in September 1999 and she now continues her appeal.

The file indicates that at her May 1997 RO hearing, the 
appellant is also claiming entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 (West 1991), for additional 
disability and death of the veteran incurred as a result of 
VA treatment.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.

This Board decision will remand, for further development, the 
accrued benefits issues as they pertain to the appellant's 
claims of entitlement to service connection for Barrett's 
esophagitis, esophageal cancer and a psychiatric disorder and 
an increased rating for irritable bowel syndrome with 
psychophysiologic gastrointestinal reaction.  Because her 
claim of entitlement to a TDIU for accrued benefits purposes 
is inextricably intertwined with these aforementioned issues, 
this issue must be deferred pending the resolution of the 
pending issues.  See Holland v. Brown, 6 Vet. App. 443 
(1994). 


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1996, due to acute methadone 
and multiple drug intoxication as a result of ingestion of a 
lethal amount of prescribed medications.

2.  At the time of the veteran's death, he was service-
connected for irritable bowel syndrome with 
psychophysiological intestinal reaction.

3.  At the time of the veteran's death, he had appeals 
pending for claims of entitlement to a TDIU and an increased 
rating in excess of 10 percent for service-connected 
irritable bowel syndrome with psychophysiologic intestinal 
reaction.

4.  At the time of the veteran's death, he had appeals 
pending for claims of entitlement to service connection for a 
psychiatric disability (claimed as depression), Barrett's 
esophagitis, and esophageal cancer.

5.  The appellant has not submitted competent evidence of a 
plausible claim for service connection for the veteran's 
cause of death. 

6.  There is competent evidence of a plausible claim of 
service connection for Barrett's esophagitis for accrued 
benefit purposes.

7.  There is competent evidence of a plausible claim of 
service connection for esophageal cancer for accrued benefit 
purposes.

8.  There is competent evidence of a plausible claim of 
service connection for a psychiatric disability for accrued 
benefit purposes.


CONCLUSIONS OF LAW

1.  The appellant's claim of service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The appellant has submitted evidence of a well-grounded 
claim of service 

connection for Barrett's esophagitis for accrued benefits 
purposes.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The appellant has submitted evidence of a well-grounded 
claim of service connection for esophageal cancer for accrued 
benefits purposes.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The appellant has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disability for 
accrued benefits purposes.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
treated on several occasions for gastrointestinal complaints 
which were manifested by constipation, rectal bleeding and 
itching, diarrhea and nausea.  Diagnoses included 
gastroenteritis, possible ulcerative colitis, chronic 
diarrhea and proctitis.  The report of a March 1967 medical 
evaluation shows a diagnosis of psychophysiologic 
gastrointestinal reaction with diarrhea and proctitis.  

In August 1967, the veteran was honorably discharged from 
military service.  Immediately afterwards, he filed a claim 
with VA for service connection for proctitis and a nervous 
condition.  Pursuant to his claim, he was examined by VA in 
November 1967.  The report of this examination shows 
diagnoses of irritable bowel syndrome, chronic, with milk 
sensitivity and a psychophysiologic intestinal reaction in an 
inadequate individual with what was characterized as "very 
slight impairment... in the neurotic sphere."  

In a June 1967 VA rating decision, the veteran was granted 
service connection for irritable bowel syndrome and a 
psychophysiological intestinal reaction, rated as 
noncompensable.

In January 1993, the veteran reopened his claim and applied 
for an increased (compensable) evaluation for his service-
connected irritable bowel syndrome and a psychophysiological 
intestinal reaction.  

VA medical reports dated in 1993 show that the veteran was 
experiencing problems with prescriptive opiate addiction 
(Percocet).  An August 1993 psychiatric hospitalization 
report shows that he admitted to using 12 to 20 Percocet 
tablets per day to control addictive symptoms and depression.  
He reported that he had experienced some depression in the 
past year, particularly around the holidays.  Physical 
examination revealed benign findings on evaluation of his 
abdomen, and rectal examination was normal.  At the time of 
his August hospitalization, he was noted to have 
gastrointestinal complaints which involved constipation more 
so than diarrhea.  His diagnoses showed opiate dependence and 
a history of cardiovascular problems, alcohol withdrawal 
seizures in 1971, and a history of hiatal hernia surgery with 
secondary chest discomfort.

Private medical records from University of Massachusetts 
Medical Center, received by VA in 1993, show that the veteran 
was treated in February 1981 for esophageal pain and 
dysphagia, heartburn, and reflux of one month's duration.  He 
also reported at the time that he had a history of lower 
gastrointestinal bleeding in 1967, which had reportedly 
cleared up on its own and was of unknown etiology.  Private 
medical records from Salem Hospital show that in August 1991, 
the veteran was treated for severe symptoms associated with a 
recurrent hiatal hernia and a history of severe esophagitis 
and reflux which did not respond to medical treatment.  

Private medical reports, dated from 1991 to 1993, from 
Londonderry Family Practice Center, received by VA in 1993, 
show that the veteran was receiving treatment for addiction 
to Percocet and Percodan, and that at that time, he was 
entering a Methadone program.  He also received treatment for 
depression and anxiety which, according to these reports, was 
due to work-related stress and family problems.  A September 
1992 treatment report noted that the veteran complained of 
right upper quadrant discomfort and excessive production of 
gas.

Private medical records from the Lahey Clinic, dated in 1994, 
show that the veteran was noted on systems review to have 
experienced frequent diarrhea in January 1994.  In February 
1994, he was treated with surgery for recurrent 
gastroesophageal reflux disease (GERD) and Barrett's 
esophagitis.  He was noted to be status post failed Nissen 
fundoplication in 1982, and status post failed Belsey Mark IV 
repair in 1990, both associated with surgical treatment for 
hiatus hernia.  

VA medical records dated in 1994, show that the veteran's 
GERD and Barrett's esophagitis caused him to experience 
recurrent discomfort and nausea.  The reports show dysplasia 
of the esophageal ulcers associated with Barrett's 
esophagitis.  Also, a July 1994 abdominal X-ray revealed 
considerable stool present in his colon, which was consistent 
with constipation.  In September 1994, he complained of upper 
gastric symptoms associated with his GERD and Barrett's 
esophagitis, and also of having loose stools.  Abdominal X-
rays in October 1994 revealed a normal bowel gas pattern and 
no obstructive pattern present.  The report of a November 
1994 biopsy of an esophageal ulcer shows that it was regarded 
to be a highly suspicious for adenocarcinoma arising in 
Barrett's esophagus.

The report of a November 1994 VA examination of the veteran's 
intestine shows that he complained, primarily, of problems 
with swallowing and stomach pain associated with GERD and 
Barrett's esophagitis, and of having lost approximately 60 
pounds of weight.  He reported having irritable bowel 
syndrome and stomach problems since his period of active 
duty.  Objective examination revealed him to be emaciated and 
malnourished and in apparent abdominal distress.  He did not 
appear to be anemic to the examiner.  His complaints included 
daily episodes of diarrhea, nausea and vomiting.  Increased 
bowel sounds were noted.  The veteran also reported that he 
had been found to be positive for esophageal cancer the 
previous day.  The relevant diagnoses were irritable bowel 
syndrome by history, and "stomach disorder, service-
connected, by history."  

Subsequently, VA hospital reports dated in December 1994 and 
January 1995 show that the veteran had a confirmed diagnosis 
of esophageal cancer.  The December 1994 hospital report also 
notes diagnoses of irritable bowel syndrome, anxiety 
disorder, post-traumatic stress disorder (PTSD), and history 
of polysubstance abuse. 

In an April 1995 letter, the VA physician who was treating 
the veteran at that time reported that the veteran was in his 
care for treatment of Barrett's esophagus.  The physician 
noted that the veteran was service-connected for irritable 
bowel syndrome with psychophysiological intestinal reaction.  
The veteran was now underweight and was sustained by a 
feeding tube for Barrett's esophagus.  Due to this stressful 
condition, he continued to have a spastic colon with frequent 
bouts of diarrhea and occasional passing of blood.  The 
physician concluded that the veteran, in his weakened state, 
was unable to obtain and maintain employment for an unlimited 
length of time.

In an April 1995 letter from a VA physician, the doctor 
identified himself as the veteran's gastroenterologist.  He 
reported that the veteran was being treated for malnutrition, 
esophageal stricture and pain management.  He had a history 
of severe GERD and subsequent Barrett's esophagus with 
associated esophageal ulceration resulting in carcinoma in 
situ.  He had undergone multiple surgeries, most recently for 
an esophagectomy with an esophageal gastroanastomoses.  
Because of his condition, his nutritional status was poor, 
and he also required a large amount of pain medication to 
treat a significant pain component associated with this 
illness.  The gastroenterologist thus concluded that because 
of the aforementioned health problems, the veteran was in no 
position to obtain and maintain employment.

At a May 1995 RO hearing, the veteran presented oral 
testimony in support of his claim.  He stated in his 
testimony, essentially, that he entered into active duty as a 
mentally and physically fit young man and that during service 
he developed a chronic gastrointestinal disorder which was 
manifest by nausea and recurrent diarrhea with bloody stools.  
He reported that he continued to experience these problems.  
He contended that his current problems with Barrett's 
esophagitis and hiatal hernia were either incurred in service 
or were secondary to his service-connected irritable bowel 
syndrome with psychophysiological intestinal reaction.

In an August 1995 RO rating decision, the veteran was granted 
a 10 percent evaluation for his service-connected irritable 
bowel syndrome with psychophysiological intestinal reaction.

A VA medical report shows that the veteran was hospitalized 
from October 1995 to November 1995 for bile gastritis and 
esophagitis.  During treatment, he was noted to have some 
diarrhea, but was not constipated.  He also did not 
experience melena or passing of blood in his stool. 

A December 1995 VA hospital summary shows that the veteran 
was admitted as an inpatient for treatment of nausea, 
dehydration and a question of syncope.  He quickly improved 
on treatment and was discharged after two days.  A physical 
examination report shows that his abdomen was flat and 
displayed good bowel sounds. 

VA medical reports reflect that in October 1995, the veteran 
was noted to have some diarrhea, but did not have 
constipation, melena or bright red blood per rectum.  

A VA medical report shows that the veteran was hospitalized, 
from January 1996 to March 1996, for complications relating 
to his gastric and esophageal disease, including pain and 
anxiety.  The reports show that he had complaints of nausea, 
vomiting and an inability to hold down solid food.  His 
discharge diagnoses included bile reflux esophagitis, 
malnutrition, dehydration, esophageal cancer (status post 
esophagogastrectomy), history of polysubstance abuse, and 
depression.  

A death certificate from the State of New Hampshire shows 
that the veteran died on June [redacted], 1996.  A concurrent autopsy 
report shows that his cause of death was due to acute 
methadone and multiple drug intoxication as a result of 
ingestion of a lethal amount of prescribed medications.  The 
manner of death was undetermined.

At the time of the veteran's death, he had the following 
pending claims on appeal from adverse RO decisions:

1.  Entitlement to an increased evaluation in 
excess of 10 percent for irritable bowel syndrome 
with psychophysiological intestinal reaction.

2.  Entitlement to a TDIU.

3.  Entitlement to service connection for a 
psychiatric disorder.

4.  Entitlement to service connection for 
Barrett's esophagitis.

5.  Entitlement to service connection for 
esophageal cancer.

The veteran's widow filed a claim of entitlement to service 
connection for the veteran's cause of death, and also a claim 
for accrued benefits for the pending claims on appeal at the 
time of his death.

At a May 1997 RO hearing, the appellant (the veteran's widow) 
testified that she had been still legally married to the 
veteran at the time of his death.  In essence, she testified 
that the veteran had been suicidal for many years prior to 
his death, and she contended that his death was, in fact, a 
suicide by drug overdose which was due to depression which, 
in turn was due to his service-connected irritable bowel 
syndrome.  She stated that the veteran held a doctoral degree 
and that he had once been gainfully employed as a hospital 
administrator, but that he was forced to go on disability 
because of his service-connected gastrointestinal problems.  
While on disability, his employer downsized its staff and 
laid him off.  She expressed her opinion that, as the 
veteran's life situation continued to decline, he eventually 
became so overwhelmed by events that he took his own life.  

At the May 1997 hearing, the appellant submitted private 
medical records from Catholic Medical Center, dated in 1990 
and 1994.  These show that he was admitted for 
hospitalization, from June 1990 to July 1990, for treatment 
of substance abuse.  He was found to have become dependent on 
Percocet, which had been prescribed for pain related to his 
surgeries for GERD.  He was also noted to have depressive 
symptomatology as a result of this medical condition.  In 
April 1994, he was again admitted for treatment of drug 
overdose.  Blood tests revealed the presence of 
benzodiazepine, cocaine and opiates in his system.  The 
discharge diagnoses in April 1994 included intentional drug 
overdose, nonsuicidal in nature; chemical dependency on 
opioids, cocaine and benzodiazepine; chronic pain syndrome; 
and some form of GERD.

A March 1999 medical statement shows that a VA 
gastroenterologist reviewed the deceased veteran's claims 
file.  The physician noted that the death certificate showed 
that the veteran died of acute methadone and multiple drug 
intoxication.  The doctor also noted that the veteran's 
autopsy report showed that he was status post esophageal 
resection for carcinoma, gastrostomy tube in place, and 
peritoneal adhesions.  According to the reviewing physician, 
these aforementioned gastrointestinal manifestations were the 
only ones mentioned in the autopsy report. 

In VA psychiatric reports dated in March 1999 and May 1999, a 
VA psychiatrist stated that after carefully reviewing the 
veteran's claims file, he was able to make the following 
relevant determinations:

1.  At the time of the veteran's death, his 
service-connected irritable bowel syndrome was not 
shown to be symptomatic or causing any medically 
defined clinical problems.

2.  As the veteran's service-connected disability 
was not causing him problems and was otherwise 
asymptomatic for a significant period of time 
prior to his death, it could not be said that the 
irritable bowel syndrome had caused or contributed 
to any clinically defined psychiatric disorder 
that was present at the time of his death.

II.  Analyses

(a)  Entitlement to service connection for the 
cause of the veteran's death.

The threshold question is whether the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded, meaning plausible.  The appellant has the 
initial burden of submitting evidence sufficient to justify a 
belief that the claim is well grounded, and if she does not 
do so, there is no duty on the VA to assist her in developing 
the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service incurrence for malignant tumor will 
be presumed if it becomes manifest to a compensable degree 
within the year after the veteran's separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310.

For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially, it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

For the claim for service connection for the cause of the 
veteran's death to be considered well grounded, there would 
have to be medical evidence that an established service-
connected disability was the principal cause or contributory 
cause of death, or medical evidence linking the actual 
principal or contributory causes of death to service.  
Johnson v. Brown, 8 Vet. App. 423 (1995).

The veteran's sole service-connected disability at the time 
of his death was the irritable bowel syndrome with 
psychophysiological intestinal reaction, rated as 10 percent 
disabling.  His death certificate shows that he died on June 
[redacted], 1996, and that the cause of his death was acute methadone 
and multiple drug intoxication as a result of ingestion of a 
lethal amount of prescribed medications.  

For the claim for service connection for the cause of the 
veteran's death to be considered well grounded, there would 
have to be medical evidence that the immediate or 
contributory cause of death (acute methadone and multiple 
drug intoxication as a result of ingestion of a lethal amount 
of prescribed medications) is linked to his period of 
service.  Johnson, supra.  The veteran's medical records and 
his death certificate do not indicate that the specific 
death-inducing incident, in which he ingested the fatal 
amount of methadone and other drugs which caused his death on 
June [redacted], 1996, was a result of his military service.  The 
manner of death was listed in the autopsy report and death 
certificate as undetermined. 

The appellant contends that the veteran death was a suicide 
by drug overdose due to depression due to his service-
connected irritable bowel syndrome with psychophysiological 
intestinal reaction.  However, there is no evidence on file 
which establishes that the veteran's death was a suicide, or 
that it was brought about by a depressive psychiatric 
disorder linked to his service-connected lower intestinal 
disorder.  The appellant's own statements as to the veteran's 
death being a suicide, and to a relationship between the 
veteran's service-connected disability and his death are not 
competent evidence since, as a layperson, she has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Layno v. Brown, 6 Vet. App. 465 (1994).  

As no medical evidence of causality has been submitted, the 
claim for service connection for the cause of the veteran's 
death is implausible and must be denied as not well grounded.

(b)  Well-groundedness of the claims of service connection 
for Barrett's esophagitis, esophageal cancer and a 
psychiatric disability (for accrued benefits purposes.)

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of a 
well-grounded claim for service connection for a disability 
of the left foot; that is, one that is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. § 
5107(a) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In the present case, a review of the veteran's claims files 
does not show that a chronic gastroesophageal disorder or 
psychiatric disorder was shown during service or within a 
year after his separation from service (other than the 
psychophysiological intestinal reaction for which he is 
already service-connected).  However, the report of a 
November 1994 VA examination shows a diagnosis of a "stomach 
disorder, service-connected, by history," even though the 
veteran is not shown to have been service-connected for a 
stomach disorder at the time.  Later, an April 1995 letter 
from a VA physician shows that he was of the opinion that the 
veteran suffered from depression which was directly related 
to his spastic colon and stomach disorder.  To address these 
matter, an opinion was obtained from a VA psychiatrist who 
submitted two reports, dated in March 1999 and May 1999, 
which, in essence, reviewed the aforementioned opinions and 
conclusively determined that the veteran had a diagnosis of 
dysthymia which was due to his gastroesophageal medical 
problems and not to his irritable bowel syndrome with 
psychophysiological intestinal reaction.

A June 1999 statement shows that a VA gastroenterologist 
concluded, based on his knowledge of the veteran's case, that 
the veteran was 100 percent disabled for esophageal cancer 
and Barrett's esophagus, which was not related to his 
irritable bowel syndrome but "it was very likely connected 
to his service, stress, and increased acid production." 

In view of the foregoing evidence, the Board concludes that 
there is sufficient evidence in this case to well-ground all 
three claims of entitlement to service connection for a 
psychiatric disorder, Barrett's esophagitis and esophageal 
cancer for accrued benefits purposes.  The June 1999 
statement appears to be vaguely associating the Barrett's 
esophagitis and esophageal cancer as being directly due to 
service.  Though there is some ambiguity regarding what the 
word "it" in the opinion is referring to as being directly 
related to service, the U.S. Court of Appeals for Veterans 
Claims (Court) has held in the case of Lathan v. Brown, 7 
Vet. App. 359, 366 (1995), that a medical opinion does not 
necessarily have to be expressed in terms of certainty in 
order to serve as the basis for a well-grounded claim.  In 
view of this medical evidence, which broadly relates an 
unspecified upper gastroesophageal disorder to service, and 
the other medical evidence attributing the veteran's 
diagnosis of dysthymia to the Barrett's esophagitis and 
esophageal cancer, the appellant has presented claims which 
are well-grounded and thusly activate VA's duty to assist her 
in developing these issues.  (See 38 U.S.C.A. § 5107(a); 
Morton v. West, 12 Vet. App. 477 (1999).)


ORDER


Service connection for the cause of the veteran's death is 
denied as not well grounded.

To the extent that the issue of entitlement to service 
connection for Barrett's esophagitis, for accrued benefits 
purposes, is well grounded, the claim is granted.

To the extent that the issue of entitlement to service 
connection for esophageal cancer, for accrued benefits 
purposes, is well grounded, the claim is granted.

To the extent that the issue of entitlement to service 
connection for a psychiatric disability, for accrued benefits 
purposes, is well grounded, the claim is granted.


REMAND

To resolve the question of whether or not the veteran's 
psychiatric disorder, Barrett's esophagitis and esophageal 
cancer were related to his service-connected irritable bowel 
syndrome with psychophysiological intestinal reaction, VA 
medical opinions were obtained in 1999.  These showed, 
essentially, that there was no secondary relationship between 
the veteran's Barrett's esophagitis and esophageal cancer and 
his service-connected colonic disorder, and that the 
veteran's definitive psychiatric diagnosis was dysthymia 
which was not due to irritable bowel syndrome with 
psychophysiological intestinal reaction but was attributable 
to painful symptoms related to Barrett's esophagitis and 
esophageal cancer.  However, there is an ambiguous statement 
in one of the VA examiner's opinions.  Specifically, the June 
1999 statement shows that a VA gastroenterologist reported 
that he had treated the veteran for two years for his 
Barrett's esophagus and esophageal cancer.  The physician 
noted that he had severe reflux symptoms previously, and that 
the resulting Barrett's esophagitis had developed into severe 
dysplasia and malignancy.  The veteran had undergone an 
esophagectomy and thereafter experienced significant 
morbidity from the surgical procedure.  At the time that the 
VA physician was treating the veteran, he had no capacity to 
work.  The gastroenterologist presented the following 
conclusions, based on his knowledge of the veteran's case:

1.  The gastrointestinal disorder affecting the 
veteran at the time of his death was esophageal 
cancer, Barrett's esophagus and malnutrition.

2.  The esophageal cancer and Barrett's esophagus 
were not related to the service-connected 
irritable bowel syndrome.  The veteran had 
significant reflux symptoms and developed cancer 
from the reflux that had been ongoing for many 
years.  His irritable bowel syndrome had no 
connection to the esophageal cancer.  He was 
disabled based on his esophageal cancer and the 
associated surgery.

3.  The veteran's esophageal cancer was least 
likely to be related to his irritable bowel 
syndrome.  It was hard for the gastroenterologist 
to determine whether the veteran's reflux 
symptoms, increased acid production, and Barrett's 
esophagitis were connected to service.  The 
veteran was 100 percent disabled for esophageal 
cancer and Barrett's esophagus, which was not 
related to his irritable bowel syndrome but "it 
was very likely connected to his service, stress, 
and increased acid production."  (Emphasis 
added.) 

The Board finds that this statement creates an ambiguity 
regarding the etiology of the disabilities at issue.  While 
the gastroenterologist appears to reject the notion of a 
relationship between the service-connected irritable bowel 
syndrome with psychophysiological intestinal reaction and the 
Barrett's esophagitis and esophageal cancer, he also appears 
to indicate that there may exist a direct relationship 
between an unspecified gastroesophageal disability or 
disabilities and the veteran's military service.  Therefore, 
the case should be remanded to the RO for a review of the 
claims files by the same VA gastroenterologist who presented 
the June 1999 opinion.  The physician in question should then 
present an addendum to his June 1999 opinion, explaining with 
specificity whether or not he meant to say that the late 
veteran's Barrett's esophagitis and/or his esophageal cancer 
either was or was not related to his period of military 
service.  

If it is not possible to obtain a review of the files and an 
addendum by the same VA physician who provided the June 1999 
opinion, the RO should have another gastroenterologist review 
the claims files in their entirety and then, basing his 
conclusions on all the evidence reviewed, present an opinion 
as to whether it is as likely as not that the late veteran's 
Barrett's esophagitis and esophageal cancer were either 
directly related to his period of active military service, or 
were secondarily related to his service-connected irritable 
bowel syndrome with psychophysiological intestinal reaction.

Because the determinations obtained regarding the etiologies 
of the veteran's gastroesophageal disorders have a direct 
effect on the outcomes of the appellant's other claims of 
entitlement to service connection for a psychiatric 
disability and a TDIU for accrued benefits purposes, these 
latter two issues will be held in abeyance pending resolution 
of the former.  See Holland v. Brown, 6 Vet. App. 443 (1994).

With regard to the issue of an increased rating in excess of 
10 percent for irritable bowel syndrome with 
psychophysiologic gastrointestinal reaction, it is observed 
that in November 1996, the VA criteria for evaluating 
psychiatric pathology was amended effective November 7, 1996.  
See 38 C.F.R. §§ 4.125-4.130 (1999).  The veteran's original 
diagnostic code, DC 9502 for psychological factors affecting 
gastrointestinal condition, was eliminated and all codes were 
conformed to a single set of rating criteria, regardless of 
the diagnosis.  See 38 C.F.R. § 4.130 (1999).  (This followed 
a 1988 change in which the psychological factors affecting a 
gastrointestinal condition replaced the original 
classification of psychophysiologic gastrointestinal 
disorder.)  Further, § 4.126 was modified to provide that 
when a single disability was diagnosed both as a physical 
condition and as a mental disorder, it should be evaluated 
using a diagnostic code which represented the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. § 4.126(d) 
(1999).  

The RO has rated the veteran's service connected disability 
under DCs 7319-9205.  Since DC 9502 no longer exists in the 
current regulations, the Board proposes that the RO consider 
DC 9423, undifferentiated somatoform disorder, for the time 
period for which it is effective.  

As noted above, while the issue of an increased rating for 
accrued benefit purposes was being considered, the rating 
criteria used by the VA for evaluation of neuropsychiatric 
claims was changed, effective November 7, 1996.  See 61 Fed. 
Reg. 52695-52702 (1996).  The timing of this change in the 
regulations requires the RO to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, and, if so, the RO must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has not considered the 
revised regulation.

The pre-change or "old" criteria are utilized for ratings 
prior to the effective date of the change.  Those criteria 
provided that psychological factors affecting 
gastrointestinal condition were to be rated under the general 
rating formula for psychoneurosis.  That is to say, a 30 
percent evaluation was warranted with definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was assigned 
where the symptoms were less than those for a 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  38 
C.F.R. § 4.132, DC 9502 (1996).  In a precedent opinion dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The RO is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  

Under the regulations currently in effect and considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
The next highest rating, a 30 percent evaluation, will be 
assigned for mood disorders with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation will be assigned for a psychiatric 
disorder which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In view of the discussion above, it is necessary to Remand 
the increased rating issue, for accrued benefits purposes, to 
the RO so that due process requirements are complied with.  
While the case is in Remand status, medical reviews of the 
claims folder should be accomplished to help distinguish the 
various gastrointestinal and psychiatric disabilities 
existing prior to death.

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The veteran's claims file should be 
reviewed by the same VA 
gastroenterologist who provided the June 
1999 medical opinion.  He should take 
note of the part of his opinion which 
makes a statement to the effect that the 
veteran was 100 percent disabled for 
esophageal cancer and Barrett's 
esophagus, which was not related to his 
irritable bowel syndrome but "it was 
very likely connected to his service, 
stress, and increased acid production."  
(Emphasis added.)  The physician should 
provide an addendum clarifying this 
ambiguous statement.  In particular, the 
examiner should answer the questions 
below.  Any underlined standard of proof 
should be used in formulating the answers 
to the questions posed.  The numerical 
number of the question should correspond 
to the numerical number of the answer:  
(It is noted that if this physician is 
not available, another gastrointestinal 
examiner should be asked to review the 
file and answer the questions posed.)

1.  Clarify the statement made as 
reported in the italicized portion 
above.  Explain with specificity 
whether or not the physician meant 
to say that the late veteran's 
Barrett's esophagitis and/or his 
esophageal cancer either was or was 
not related to his period of 
military service.

2.  Is it at least as likely as not 
that esophageal cancer had its onset 
in service or was manifested during 
the one year period following the 
veteran's discharge from service?

2.  Is it at least as likely as not 
that esophageal cancer is 
proximately due to or the result of 
or was aggravated by the service 
connected irritable bowel syndrome 
with psychophysiological intestinal 
reaction.

3.  Is it at least as likely as not 
that any hiatal hernia, esophageal 
reflux or esophagitis had its onset 
in service, or was proximately due 
to or the result of or being 
aggravated by the service connected 
irritable bowel syndrome with 
psychophysiological intestinal 
reaction.

4.  Did the veteran have any 
intestinal manifestations of his 
service connected irritable bowel 
syndrome since 1993 to the time of 
his death?  If so, did this 
disability, standing alone, cause 
severe symptoms manifested by 
diarrhea, or alternating diarrhea 
and constipation with more or less 
constant abdominal distress?  Also, 
please address the symptomatology 
and severity thereof of the service 
connected irritable bowel syndrome 
since 1993 and opine whether it is 
at least as likely as not that the 
service connected gastrointestinal 
disability, standing alone, would 
have prevented the veteran from 
pursuing substantially gainful 
employment.

2.  The claims folder should be made 
available to a psychiatric examiner who 
should review the evidence of record and 
opine as follows:  Whether it is at least 
as likely as not that the veteran 
exhibited evidence of psychophysiological 
intestinal reaction from 1993 to the time 
of his death as opposed to manifestations 
from co-existing disabilities.  If so, 
all manifestations referable to the 
psychophysiological intestinal reaction 
should be specified and the degree of 
severity of the condition discussed.  It 
should be indicated whether the 
psychological aspect of the service 
connected disability would have prevented 
the veteran from pursing substantially 
gainful employment.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and perform the following:

(a)  Readjudicate the appellant's 
claim for an increased rating for 
irritable bowel syndrome with 
psychophysiological intestinal 
reaction (to include the changes to 
the criteria pertaining to rating 
the psychological aspects of the 
veteran's disability), and service 
connection for Barrett's esophagitis 
and esophageal cancer for accrued 
benefits purposes.

(b)  Readjudicate the appellant's 
claim for service connection for a 
psychiatric disability for accrued 
benefits purposes.

(c)  Readjudicate the appellant's 
claim for TDIU for accrued benefits 
purposes.

4.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
This should include the revised criteria 
for rating psychiatric disabilities. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claims 
on appeal as a result of this action.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998), and 
these claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


